DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the control and processing unit”.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read “the processing and control unit”.
Claims 1, 5, and 8-10 recite the limitation "the first model”.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read “ the first mathematical model”.
Claims 5-7 recite the limitation "the measurement device”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations "the motion sensor” and “the heart rate sensor”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 12 recite the limitation "the second model”.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read “ the second mathematical model”.
Claim 11 recites the limitation "the second mode”.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read “the second model”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-12 are all within at least one of the four categories.
Regarding Step 2, the independent claim (1) recites:

    PNG
    media_image1.png
    87
    284
    media_image1.png
    Greyscale
Calculating input variables for use in predicting a future trend of a patient’s blood glucose with the mathematical concepts:
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claim 4 recites a step (specific action functions) that is a further mathematical concept.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-21 is not integrated into a practical application because:  
•The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for calculating and predicting merely invoke a computer as a tool.
•The data-gathering step (calculating) and the data-output step (predicting) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for calculating and predicting. 
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer calculating and predicting. The claims do not apply the obtained response measurement to a particular machine. Rather, the data is merely output in an post-solution step.
The additional elements are identified as follows: sensors and a processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant's specification (Pg. 6, Lines 26-32) which discloses that the processor and
memory comprise generic computer components that are configured to perform the generic computer functions (calculating and predicting) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited herewith ("Feasibility of an implanted, closed-loop,
blood-glucose control device” by Fletcher, 2001), which discloses the “glucose sensor to complete the artificial pancreas, investigators have prepared control algorithms with which to operate the required feedback loop.  The systems do not require much computing power relative to that presently available. A 1993 study used an Intel processor at 5 MHz, compared with the 200-MHz processors now carried by most electronics stores.” (Pg. 15);
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Eligibility
Claims 1-12 would be eligible for patenting under 35 USC 101 if amended to include a recitation regarding how the mathematical concepts are applied in a practical application (e.g. explicitly adjusting treatment of the patient using the prediction from the mathematical model) – if it would not introduce new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Galley (US 20060276771 A1).
	Regarding claim 1, Galley teaches an automated system for controlling a patient's blood glucose (Paragraph 0003:  “a processor executing an insulin delivery algorithm forming part of the diabetes control arrangement”), comprising a processing and control unit capable of predicting, based on a first mathematical model, the future trend of the patient's blood glucose G(t) over a prediction period (Paragraph 0062:  “These models are used to estimate current glucose or to predict future glucose values”:  based upon specific inputs over their time periods), wherein the first model takes as inputs (Paragraph 0062:  “The parameters are typically determined from measurements of physiological parameters such as blood glucose, insulin concentration, and the like, and from physiological inputs such as food intake, alcohol intake, insulin doses, and the like, and also from physiological states such as stress level, exercise intensity and duration, menstrual cycle phase, and the like”): a variable EE(t) representative of the time variation of the patient's energy expenditure; a variable IOB(t) representative of the time variation of the patient's quantity of insulin on board; and a variable COB(t) representative of the time variation of the patient's quantity of carbohydrate on board, and wherein the first mathematical model is a model of black box type (Paragraph 0062:  “Models describing the patient, for example, can be constructed as a black box wherein equations and parameters have no strict analogs in physiology”), that is, a non- physiological model only defined by the observation of the effects of input variables EE(t), IOB(t) and COB(t) on output variable G(t), without taking into account the different known physiological mechanisms operating in the patient's body, wherein, in operation, the control and processing unit (401) receives a signal CHO(t), representative of the time variation of the quantity of carbohydrates ingested by the patient, and a signal I(t) representative of the time variation of the quantity of insulin injected to the patient, and wherein the control and processing unit (401) is configured to calculate the input variables IOB(t) and COB(t) of the first model (501) as follows: IOB(t) = Ek_0I(t - k) * hIOB (k), and COB(t) = Ek_0CHO(t - k) * hcoB(k), where K is an integer greater than 1, k is an integer in the range from 0 to K, hIOB is an action function representing the time variation of the effect of the injected insulin on the absorption of blood glucose, and hCOB is an action function representing the time variation of the effect of the ingested carbohydrates on the blood glucose.
	Due to the claim language (“processing and control unit capable of predicting”), the claim can broadly be interpreted as a system just comprising a processor.  The processor must merely be able to predict future trends of a patient’s blood glucose with a mathematical model.  The specifics of the mathematical model are not limiting aspect of the claim, and the processor of the Galley would be capable of using the model.  Therefore, the claim is rejected.  The claim should be amended to change “capable of” to “configured to” to add weight to the additional aspects of the claim.

	Regarding claim 2, Galley teaches wherein the first mathematical model (501) is defined as follows: G(t) = a.yG + b.u EE + C.UIOB + d.uCOB, where t is a discretized time variable, a = [al, ..., ana] is a vector of parameters of dimension na, na being an integer greater than or equal to 1, b = [b1, ..., bnb] is a vector of parameters of dimension nb, nb being an integer greater than or equal to 1, c = [cl, ..., cnc] is a vector of parameters of dimension nc, nc being an integer greater than or equal to 1, d = [dl, ..., dnd] is a vector of parameters of dimension nd, nd being an integer greater than or equal to 1, yG = [G(t-1), ..., G(t-na)] is a regression vector of dimension na, uEE = [EE(t-nkl), ..., EE(t-nk1-nb)] is a regression vector of dimension nb, nkl being an integer greater than or equal to 1, uIOB = [IOB(t- nk2), ..., IOB(t-nk2-nc)] is a regression vector of dimension nc, nk2 being an integer greater than or equal to 1, and uCOB = [COB(t-nk3), ..., COB(t-nk3-nd)] is a regression vector of dimension nd, nk3 being an integer greater than or equal to 1.
Due to the claim language (“processing and control unit capable of predicting”) of the independent claim, the dependent claim can still be broadly interpreted as being capable of being part of a mathematical model used by the processor of the system as the specifics of the model are not limiting.  Therefore, the claim is rejected.

Regarding claim 3, Galley teaches wherein na is in range [1,15], nb is in range [1,15], nc is in range [1,15], nd is in range [1,15], nk1 is in range [1,15], nk2 is in range [1,15], and nk3 is in range [1,15].
Due to the claim language (“processing and control unit capable of predicting”) of the independent claim, the dependent claim can still be broadly interpreted as being capable of being part of a mathematical model used by the processor of the system as the specifics of the model are not limiting.  Therefore, the claim is rejected.

Regarding claim 4, Galley teaches wherein action functions hIOB and hCOB are defined as follows: t hroB(t)_ [1 + t B1 e - ToB, and hIOB OB t hcoB(t L1 + t ] e TcoB, TcoB where TIOB and TCOB are time constants.
Due to the claim language (“processing and control unit capable of predicting”) of the independent claim, the dependent claim can still be broadly interpreted as being capable of being part of a mathematical model used by the processor of the system as the specifics of the model are not limiting.  Therefore, the claim is rejected.

Regarding claim 5, Galley teaches a system further comprising a device for measuring a patient's physical activity (Paragraph 0046:  “a heart rate sensor”), the input variable EE(t) of the first model being calculated by the processing and control unit based on output data PA(t) of the measurement device (Paragraph 0046:  “one or more implanted sensors and/or sensor techniques for providing information relating to the physiological condition of the user”).


Regarding claim 10, Galley teaches the system further comprising a blood glucose sensor, and an insulin injection device, wherein the processing and control unit is capable of predicting the future trend of the patient's blood glucose based on a second mathematical model (Paragraph 0062:  “These models are used to estimate current glucose or to predict future glucose values”) and of controlling the insulin injection device by taking the prediction into account (Paragraph 0016:  insulin delivery), and the processing and control unit being configured to: 
a) implement a step of automatic calibration of the second model by taking into account a history of the blood glucose measured by the sensor during a past observation period (Paragraph 0057:  calibration using past glucose measurement); 
b) at the end of the calibration step, make a first prediction of the future trend of the patient's blood glucose based on the first model and, over the same prediction period, a second prediction of the future trend of the patient's blood glucose based on the second model (Paragraph 0060:  “While the simpler forms of such controllers use fixed parameters (and therefore rules) for computing the magnitude of control action, the parameters in more sophisticated forms of such controllers may use one or more dynamic parameters. The one or more dynamic parameters could, for example, take the form of one or more continuously or discretely adjustable gain values. Specific rules for adjusting such gains could, for example, be defined either on an individual basis or on the basis of a patient population, and in either case will typically be derived according to one or more mathematical models. Such gains are typically scheduled according to one or more rule sets designed to cover the expected operating ranges in which operation is typically nonlinear and variable, thereby reducing sources of error”);
c) calculate at least one numerical indicator representative of the deviation between the first and second predictions (Paragraph 0060:  “While the simpler forms of such controllers use fixed parameters (and therefore rules) for computing the magnitude of control action, the parameters in more sophisticated forms of such controllers may use one or more dynamic parameters. The one or more dynamic parameters could, for example, take the form of one or more continuously or discretely adjustable gain values. Specific rules for adjusting such gains could, for example, be defined either on an individual basis or on the basis of a patient population, and in either case will typically be derived according to one or more mathematical models. Such gains are typically scheduled according to one or more rule sets designed to cover the expected operating ranges in which operation is typically nonlinear and variable, thereby reducing sources of error”); and 8524718.1

d) according to the value of the numerical indicator, control the insulin injection device by taking into account the second prediction or control the insulin injection device without taking into account the second prediction (Paragraph 0096-0101:  using predicted glucose to alter inulin amounts).

Regarding claim 11, Galley teaches wherein the second mode is a physiological model comprising a differential equation system describing the time variation of a plurality of state variables (Paragraph 0062:  “wherein the second mode (201) is a physiological model comprising a differential equation system describing the time variation of a plurality of state variables”).

Regarding claim 12, Galley teaches wherein step a) of automatic calibration of the second model comprises a step of estimation of parameters of the differential equation system by minimization of a quantity representative of the error, during the past observation period, between the blood glucose estimated based on the physiological model and the blood glucose measured by the sensor (Paragraph 0054-0062:  the calibration is between past glucose prediction and current glucose measurement uses the estimated parameters for the part of the calibration (through inputs to the model)).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Galley as applied to claims 1 and 5 above, and further in view of Kovatchev (US 20120078067 A1).
Regarding claim 6, Galley fails to explicitly teach wherein the measurement device comprises a sensor of the patient's movements.
Kovatchev teaches wherein the measurement device comprises a sensor of the patient's movements (Paragraph 0134:  “The exercise data may include heart rate information, motion sensor information, and other indicators of physical activity”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Galley to incorporate an explicit motion detector taught by Kovatchev, because it allows an alternative option to gather exercise data (Paragraph 0134 of Kovatchev).

Regarding claim 7, Galley teaches wherein the measurement device further comprises a sensor of the patient's heart rate (Paragraph 0046:  “a heart rate sensor”).

Regarding claim 8, Galley teaches wherein the heart rate sensor delivers a signal SHR representative of the patient's heart rate (Paragraph 0046:  “one or more implanted sensors and/or sensor techniques for providing information relating to the physiological condition of the user … a heart rate sensor”), and the input variable EE(t) of the first model is calculated as follows by the processing and control unit (401): 8524718.1 First Preliminary Amendmenta1 * SHR()0 +l1, SHR >S1 EE (t)= a2 * SLCMt) +fl2, SHR S1 et SLC ,S2 Ia3 * SLCMt +? 3, SHR <S1 t SLC >S2 where signal SLC is a linear combination of signals SHR and SCPM, and quantities al, a2, a3, P1, P2, P3, S1, and S2 are parameters of the system.
Due to the claim language (“processing and control unit capable of predicting”) of the independent claim, the dependent claim can still be broadly interpreted as being capable of being part of a mathematical model used by the processor of the system as the specifics of the model are not limiting. 
Galley fails to teach wherein the motion sensor delivers a signal SCPM representative of movements performed by the patient.
Kovatchev teaches wherein the motion sensor delivers a signal SCPM representative of movements performed by the patient (Paragraph 0134:  “The exercise data may include heart rate information, motion sensor information, and other indicators of physical activity”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Galley to incorporate an explicit motion detector taught by Kovatchev, because it allows an alternative option to gather exercise data (Paragraph 0134 of Kovatchev).

Regarding claim 9, Galley teaches wherein the processing and control unit is configured to predict, based on the first mathematical model, the future trend of the patient's blood glucose G(t) over a prediction period (Paragraph 0062:  “These models are used to estimate current glucose or to predict future glucose values”:  based upon specific inputs over their time periods), to determine whether the blood glucose G(t) predicted by the first model remains or not contained within a desired range (Paragraph 0097:  “If the predicted glucose value lies within the glucose zone boundaries, then the user's glucose is considered within acceptable limits”).
Galley fails to explicitly teach triggering an alarm if the blood glucose G(t) predicted by the first model comes out of the desired range.
Kovatchev teaches triggering an alarm if the blood glucose G(t) predicted by the first model comes out of the desired range (Paragraph 0049:  “Further, all control modules will be supervised by the Safety Supervision module, which will warn the person for upcoming hypo/hyperglycemia and will suggest reduction in insulin delivery or correction boluses in open-loop advisory mode, or will directly reduce or discontinue the insulin pump infusion rate in closed-loop control mode”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Galley to incorporate an explicit motion detector taught by Kovatchev, because it allows for safety of the patient through insulin correction (Paragraph 0049 of Kovatchev).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        



/TSE W CHEN/               Supervisory Patent Examiner, Art Unit 3791